


110 HR 1980 : Housing Assistance Council

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1980
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 17, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To authorize appropriations for the Housing
		  Assistance Council.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance Council
			 Authorization Act of 2007.
		2.Assistance to
			 Housing Assistance Council
			(a)UseThe Secretary of Housing and Urban
			 Development may provide financial assistance to the Housing Assistance Council
			 for use by such Council to develop the ability and capacity of community-based
			 housing development organizations to undertake community development and
			 affordable housing projects and programs in rural areas. Assistance provided by
			 the Secretary under this section may be used by the Housing Assistance Council
			 for—
				(1)technical
			 assistance, training, support, and advice to develop the business and
			 administrative capabilities of rural community-based housing development
			 organizations;
				(2)loans, grants, or
			 other financial assistance to rural community-based housing development
			 organizations to carry out community development and affordable housing
			 activities for low- and moderate-income families; and
				(3)such other
			 activities as may be determined by the Housing Assistance Council.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for financial assistance under this section for
			 the Housing Assistance Council—
				(1)$10,000,000 for
			 fiscal year 2008; and
				(2)$15,000,000 for
			 each of fiscal years 2009, 2010, 2011, 2012, 2013, and 2014.
				
	
		
			Passed the House of
			 Representatives July 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
